OPINION — AG — ** COUNTY EMPLOYEES — RETIREMENT SYSTEM — ELIGIBILITY ** (1) A COUNTY EMPLOYEE APPOINTED TO THE POSITION OF SECRETARY OF THE COUNTY ELECTION BOARD RETAINS HIS OR HER STATUS AS A COUNTY EMPLOYEE AND THEREIN REMAINS ELIGIBLE FOR PARTICIPATION IN A COUNTY EMPLOYEES' RETIREMENT SYSTEM. 19 O.S. 957 [19-957] (2) THERE IS NO OPTION FOR PARTICIPATION IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM AVAILABLE TO THE SECRETARY OF THE COUNTY ELECTION BOARD WHO IS ELIGIBLE FOR, OR PARTICIPATING IN A COUNTY EMPLOYEES' RETIREMENT SYSTEM. 74 O.S. 902 [74-902](15), 74 O.S. 910 [74-910], 74 O.S. 911 [74-911] (QUALIFICATION, COUNTY EMPLOYEES, BENEFITS, COUNTY FUNDS, OFFICIALS, COUNTY OFFICER) CITE: OPINION NO. 77-104 (SECRETARY OF COUNTY ELECTION BOARD IS A COUNTY OFFICER, NOT A STATE OFFICER), 26 O.S. 2-112 [26-2-112], 26 O.S. 2-118 [26-2-118], 26 O.S. 2-119 [26-2-119], 19 O.S. 957 [19-957] (F. ANDREW FUGITT)